14 F.3d 596NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Percy D. TAYLOR, Plaintiff Appellant,v.Edward MURRAY, Edward C. Morris, James A. Smith, Jr., andEllis Wright, Defendants Appellees.
No. 93-6502.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 9, 1993.Decided Jan. 18, 1994.

Appeal from the United States Court for the Eastern District of Virginia, at Richmond.  Richard L. Williams, Senior District Judge.  (CA-92-573).
Percy D. Taylor, Appellant Pro Se.
E.D.Va.
DISMISSED.
Before HALL and LUTTIG, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Percy Taylor, a Virginia prisoner, appeals the dismissal without prejudice of his pro se 42 U.S.C. Sec. 1983 (1988) complaint.  Taylor's complaint was dismissed for failure to comply with an order of the magistrate judge that Taylor set forth his claims with specificity and brevity.  Under Domino Sugar Corp. v. Sugar Workers Local Union 392, --- F.3d ----, No. 93-1449 (4th Cir.  Nov. 30, 1993), we have examined the grounds for dismissal and determine that Taylor can save this action by amending his complaint in compliance with the magistrate judge's order.  Therefore, the order which Taylor seeks to appeal is an interlocutory order.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b).  Under Domino Sugar, this order is not an appealable interlocutory order.


2
We dismiss the appeal as interlocutory.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 Taylor's "Motion for Constitutional Rights" is denied